NO. 07-03-0544-CR

                                    IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                 PANEL C

                                         JULY 8, 2004
                               ______________________________

                              RONALD THACKER HARGESHEIMER,

                                                                    Appellant

                                                     v.


                                       THE STATE OF TEXAS,

                                                      Appellee
                             _________________________________

                FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                         NO. 40,482-E; HON. ABE LOPEZ, PRESIDING
                             _______________________________

                                      Order of Dismissal
                               _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

        Pending before the court is the appeal of Ronald Thacker Hargesheimer. We had

remanded the cause to the trial court with directions to re-certify whether appellant had a

right to appeal.1 The trial court complied with our directive and determined that appellant

has no right of appeal. We reinstate the cause and dismiss the appeal.



        1
         W e also d enied, without prejud ice, the State ’s motion to dism iss. It had contended that appellant
waived his right to appeal. We concluded that the waiver was invalid an d that the trial cou rt could not rely
upon it as basis for certifying that he had no right to appeal. Ha rges heim er v. S tate, 126 S.W.3d 658 (Tex.
App .--Amarillo 2004, pe t. denied).
       According to the record, the State indicted appellant for indecency with a child. It

then entered into a plea bargain with appellant. Under that bargain, the adjudication of

appellant’s guilt would be deferred and he would be placed on community supervision for

ten years. So too would he be ordered to pay a $1500 fine. Thereafter, the trial court

entered an order deferring the adjudication of appellant’s guilt and placing him on

community supervision for the period mentioned in the bargain. The State later moved to

adjudicate guilt, alleging that appellant had violated several terms of his community

supervision. The motion was granted. Appellant was adjudicated guilty of the original

offense and sentenced to 16 years imprisonment. He then filed a general notice of appeal.

       According to the findings of fact and conclusions of law executed by the trial court

upon remand, it did not give him permission to appeal. Nor did appellant state in his notice

of appeal that he was appealing from an adverse ruling upon a written pretrial motion.

       According to statute, a defendant generally has a right to appeal. TEX . CODE CRIM .

PROC . ANN . art. 44.02 (Vernon 1979). However, if the accused was convicted upon either

his plea of guilty or nolo contendere and the trial court assessed punishment within the

range recommended by the prosecutor and agreed to by the defendant, then the defendant

must have the permission of the trial court to appeal. Id. This does not apply if the

substance of the appeal involves those matters raised by written motion filed prior to trial.

Id. Moreover, it is clear that when a prosecutor recommends deferred adjudication in

exchange for a guilty plea, the trial judge does not exceed that recommendation if, upon

proceeding to an adjudication of guilt, it later assesses any punishment within the range

allowed by law. Woods v. State, 68 S.W.3d 667, 669 (Tex. Crim. App. 2002); Vidaurri v.

State, 49 S.W.3d 880, 885 (Tex. Crim. App. 2001).

                                             2
        Here, appellant pled guilty in exchange for being placed on deferred adjudication.

The trial court acceded to the bargain.                   That it later sentenced him to 16 years

imprisonment (after adjudicating him guilty) does not evince an instance of punishment

exceeding the recommendation since the term of imprisonment fell within the range allowed

by law. See TEX . PEN . CODE §§ 21.11(d) &12.33(a) (Vernon 2003) (stating that the range

of punishment for the second degree felony of indecency with a child by sexual contact is

not more than 20 years or less than two years). Thus, by statute, appellant had to obtain

the trial court’s permission to appeal.2 Since he did not and since the trial court certified

that he has no right to appeal, we dismiss the appeal pursuant to Texas Rule of Appellate

Procedure 25.2(d) (stating that we must dismiss the appeal if the record does not contain

a certification showing that the defendant has a right to appeal).

        It is so ordered.



                                                            Brian Quinn
                                                               Justice

Publish.




        2
         The option to appeal from an adverse ruling upon a written pretrial motion was lost when appellant
did not appea l immediately after the adjudication of his guilt was deferred and the trial court placed him on
com mu nity superv ision. See Daniels v. State, 30 S .W.3d 407 , 408 (Te x. Crim . App. 20 00).

                                                      3